Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notes: the claims define the property rights provided by a patent, and thus require careful scrutiny. The goal of claim analysis is to identify the boundaries of the protection sought by the applicant and to understand how the claims relate to and define what the applicant has indicated is the invention. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.
Examiner cites particular pages, columns, paragraphs and/or line numbers in the references as applied to the claims above. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. In order to facilitate compact prosecution, in preparing responses, it is respectfully requested that the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Your cooperation is greatly appreciated to advance the Office goal of compact prosecution and thus reducing application pendency time.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 18-19, and 2-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2-17 are rejected, because they are dependent to claim1.
The limitations of “a plurality of display timings each set for each second period shorter than the first period” render the claim indefinite” may be interpreted e.g., display timing=T1=2s,
T2=2-1=1s, T3=1-1=0s, and at the end will be no display timing/no images! 
What are the boundaries of display timing?  E.g., 0 < T > t
How do you define the “second period shorter than the first period”? 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over Oto et al. US 2016/0282619 A1, hereinafter Oto.

Claim 1. 
An information processing apparatus (see fig. 2) comprising: 
an acquisition unit configured to acquire information regarding movement of an object (see fig. 9A #300 and [0071]);
and a control unit configured to project the object in a display region at a projection timing set according to a first period (see fig. 12 illustrates at time t1, the panorama image generation apparatus 700 receives a position p1 and a rotation q1 of the head-mounted display unit 100 and starts rendering), and correct display information according to a result of the projection in accordance with a plurality of display timings each set for each second period shorter than the first period (see [0127] discloses FIG. 13 is a view illustrating the image correction process of the modification to the first embodiment. While the frame rate of the rendering by the panorama image generation apparatus 700 is 30 frames/second, if it is assumed that the frame rate of the panel of the head-mounted display unit 100 is a higher frame rate and is, for example, 60 frames/second, then, in the present modification, the frequency of the correction process is raised in accordance with the frame rate of the panel of the head-mounted display unit 100, also see the differences between t1, t2 and t3), wherein the control unit controls correction of second display information to maintain continuity according to the movement of the object between first display information displayed according to a first projection result of the object in accordance with a first display timing, and the second display information displayed according to a second projection result of the object in accordance with a second display timing immediately after the first display timing (see fig. 13 illustrates the first correction process using the position p2 and the rotation q2 at time t2 and the second correction process using the position p3 and the rotation q3 at time t3 are performed for the same image generated by the panorama image generation apparatus 700. As a different method, the second correction process may be performed for the image after the correction generated by the first correction process).
Oto does not explicitly disclose the display timings each set for each second period shorter than the first period.
However, the examiner believes the display timing of fig. 13 of Oto may be interpreted as t3 is shorter than t2 and so on. 
It would have been obvious to one of ordinary skill in the art to recognize the teachings of Oto’s fig. 13 may be equated as the display timings each set for each second period shorter than the first period, because the correction processing unit corrects the generated image using updated information relating to the position and the rotation at a different point of time with faster and shorter display timing.

    PNG
    media_image1.png
    452
    616
    media_image1.png
    Greyscale


Claim 2. 
Oto teaches the information processing apparatus according to claim 1, wherein the control unit controls the correction of the second display information such that a difference between the first display information and the second display information substantially coincides with a change in a component related to the correction among changes according to the movement of the object between the first display timing and the second display timing (see fig. 13 illustrates the first correction is at “t2” and the second correction is at “t3”).

Claim 3. 
Oto teaches the information processing apparatus according to claim 2, wherein the component related to the correction includes at least one of a position of the display information, an orientation of the display information, or a size of the display information (the correction in fig. 13 includes the position p1, p2, p3 and the orientation at q1, q2, q3).

Claim 4. 
Oto teaches the information processing apparatus according to claim 2, wherein the control unit corrects a position of the second display information in the display region such that a change in a position between the first display information and the second display information in the display region, and a change in a position of the object with respect to a viewpoint between the first display timing and the second display timing according to the movement of the object substantially coincide with each other. [0056] FIG. 6 illustrates when the user turns the neck and is directed to the right front, then the image 510b included in the range of the field angle 150b in the direction of the head-mounted display unit 100b is generated and displayed on the head-mounted display unit 100. However, at the point of time at which the image 510b is displayed, the position and the rotation of the head-mounted display unit 100b already indicate a change as indicated by reference character 150c. Therefore, although it is originally necessary to display an image which is viewed within the range of a field angle 150c on a head-mounted display unit 100c, the image generated and displayed actually is an image which is viewed in the range of the field angle 150b in the direction of the head-mounted display unit 100b at a point of time a little earlier. Due to the displacement by the time difference, an image in a direction a little displaced from the direction in which the user views is displayed on the head-mounted display unit 100, and the user sometimes feels a kind of drunkenness.

Claim 5. 
Oto teaches the information processing apparatus according to claim 1, wherein the control unit controls the correction of the second display information on a basis of a delay according to a timing at which the movement of the object corresponding to the second projection result has been determined and the second display timing, and the movement of the object. [0060] The image generated by the panorama image generation apparatus 700 is supplied to the head-mounted display unit 100. The head-mounted display unit 100 and the panorama image generation apparatus 700 are connected to each other by wire connection or wireless connection, and a fixed transmission time is required for the supply of an image from the panorama image generation apparatus 700 to the head-mounted display unit 100. Where the panorama image generation apparatus 700 and the head-mounted display unit 100 are connected to each other by a network, a network delay occurs. And at [0061] discloses the head-mounted display unit 100 acquires an image generated by the panorama image generation apparatus 700 and performs a displaying process such as scanning for displaying the image on the panel thereof. A delay is generated by the displaying process, and an image is displayed at time t′.

Claim 6. 
Oto teaches the information processing apparatus according to claim 5, wherein the delay is a period according to the timing at which the movement of the object corresponding to the second projection result has been determined and a timing at which the correction is applied to the second display information. [0062] In this manner, after the position p1 and the rotation q1 of the head-mounted display unit 100 are provided to the panorama image generation apparatus 700 at time t1 until the image is displayed on the panel of the head-mounted display unit 100 at time t′, a fixed period of time is required for the rendering, image transmission and displaying process, and some latency occurs as depicted in FIG. 7. Also between time t1 at which the position and the rotation of the head-mounted display unit 100 are provided for image generation and time t′ at which the image is displayed on the head-mounted display unit 100, the user who wears the head-mounted display unit 100 migrates or changes the posture. As a result, the user comes to view an image based on the position and the rotation of the head-mounted display unit 100 in the past by the time difference Δt=t′−t1, and the user would feel “drunkenness” due to the displacement between the position and rotation on which the displayed image is based and the position and the rotation at present.

Claim 7. 
Oto teaches the information processing apparatus according to claim 6, wherein the control unit calculates a moving average of the delay determined for each timing at which the correction is applied, and controls the correction of the second display information on a basis of a difference between the delay and a calculation result of the moving average. [0065] In the correction process, information of a position p2 and a rotation q2 of the head-mounted display unit 100 at time t2 at which an image is generated is acquired, and the image is corrected on the basis of the displacement in position and rotation of the head-mounted display unit 100 between time t1 upon starting of rendering and latest time t2. The head-mounted display unit 100 performs a display process of the corrected image to display the image on the panel. Consequently, the apparent latency is reduced to the difference between time t2 and time t′ as depicted in FIG. 11.

Claim 9. 
Oto teaches the information processing apparatus according to claim 5, wherein the movement of the object is determined according to a positional relationship between a viewpoint and the object. See [0071] discloses the position and the posture of a virtual object which is controlled by the movement of the motion controller 350 and the viewpoint and the viewing direction from and in which the panorama image 500 controlled by the movement of the head-mounted display unit 100 is viewed can be processed synchronously.

Claim 10. 
Oto teaches the information processing apparatus according to claim 5, wherein the timing at which the movement of the object has been determined is a timing at which a scene graph regarding the object is determined. See [0135] discloses the prediction unit predicts a prediction position pf and a prediction rotation qf at a timing at which an image is to be displayed on the basis of the movement of the head-mounted display unit 100 in the past using a Kalman filter. The panorama image generation apparatus 700 generates an image in regard to the prediction position pf and the prediction rotation qf.

Claim 11. 
Oto teaches the information processing apparatus according to claim 1, wherein the control unit acquires the second projection result by projecting the object in the display region at the projection timing set according to a timing after the first projection result has been acquired among timings each set for each of the first periods. See fig. 8 illustrates in the correction process, information of a position p2 and a rotation q2 of the head-mounted display unit 100 at time t2 at which an image is generated is acquired, and the image is corrected on the basis of the displacement in position and rotation of the head-mounted display unit 100 between time t1 upon starting of rendering and latest time t2. The head-mounted display unit 100 performs a display process of the corrected image to display the image on the panel. Consequently, the apparent latency is reduced to the difference between time t2 and time t′ as depicted in FIG. 11.

Claim 12. 
Oto teaches the information processing apparatus according to claim 1, wherein the projection timing is set as a timing after processing regarding determination of the movement of the object is completed, the processing having been executed at a timing after the result of the previous projection is acquired as a starting point among timings each set for each of the first periods. See fig. 8 illustrates in the correction process, information of a position p2 and a rotation q2 of the head-mounted display unit 100 at time t2 at which an image is generated is acquired, and the image is corrected on the basis of the displacement in position and rotation of the head-mounted display unit 100 between time t1 upon starting of rendering and latest time t2. The head-mounted display unit 100 performs a display process of the corrected image to display the image on the panel. Consequently, the apparent latency is reduced to the difference between time t2 and time t′ as depicted in FIG. 11.


Claim 13. 
Oto teaches the information processing apparatus according to claim 1, wherein the information regarding movement of an object includes information regarding at least one of a moving direction, a speed, an acceleration, or an angular velocity of the object. [0049] discloses the motion sensor, a combination of at least one of a three-axis geomagnetic sensor, a three-axis acceleration sensor and a three-axis gyro (angular velocity) sensor may be used to detect forward-backward, leftward-rightward and upward-downward movements of the head of the user. Alternatively, position information of the head of the user may be combined to improve the sensitivity of motion detection of the head.

Claim 14. 
Oto teaches the information processing apparatus according to claim 1, wherein the acquisition unit acquires the information regarding movement of the object for each part of the object, and the control unit controls the correction of the display information according to a projection result of the object on a basis of the information corresponding to the part, for each part of the object. [0059] discloses the panorama image generation apparatus 700 performs preparations for assets such as a three-dimensional object or a texture to acquire a position p1 and a rotation q1 of the head-mounted display unit 100 at time t1. Concurrently with the asset preparations, the panorama image generation apparatus 700 preforms a process for rendering an image based on the position p1 and the rotation q1 at time t1. For example, where rendering is performed at the rate of 60 frames/second, approximately 16 milliseconds are required for generation of an image of one frame.

Claim 15. 
Oto teaches the information processing apparatus according to claim 1, wherein the display region is a display region of a head-mounted display, the object is a virtual object that autonomously moves in a real space, the first period is a period regarding determination or update of a scene graph of an augmented reality application, and the control unit performs reprojection processing for the virtual object projected in the display region, for each of the display timings, on a basis of a change in position and orientation of a viewpoint of the head-mounted display, as the correction of the display information. See fig. 13.

Claim 16. 
Oto teaches the information processing apparatus according to claim 15, wherein the projection timing includes a first projection timing and a second projection timing after the first projection timing, the first display information is display information corresponding to the first projection timing, the second display information is display information corresponding to the second projection timing (see fig. 13), and the control unit  ([0034] discloses a control unit 10 is a processor which processes and outputs a signal such as an image signal or a sensor signal, instructions or data. An input interface 20 accepts an operation signal or a setting signal from a touch panel and a touch panel controller and supplies the accepted signal to the control unit 10. An output interface 30 receives an image signal from the control unit 10 and causes the display unit to display the image signal. A backlight 32 supplies backlight to a liquid crystal display unit) determines a position of the second display information on a basis of the first display information for which the reprojection processing has been performed in accordance with the first display timing immediately before the second display timing. [0040] A clock unit 80 sets time information in response to a setting signal from the control unit 10 and supplies time data to the control unit 10. [0041] The control unit 10 can supply an image or text data to the output interface 30 so that it is displayed on the display unit or can supply an image or text data to the communication controlling unit 40 so as to be transmitted to the outside.

Claim 17. 
Oto teaches the information processing apparatus according to claim 16, wherein the control unit determines the position of the second display information on a basis of a timestamp of the first display information for which the reprojection processing has been performed. Fig. 13 illustrates the control unit 10 determines the position of the second display information on a basis of a timestamp of the first display information for which the reprojection processing has been performed.
Claims 18-19 are rejected with similar reasons as set forth in claim 1, above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVID AMINI whose telephone number is (571)272-7654. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVID A AMINI/            P.E., D.Sc., Art Unit 2613